DETAILED ACTION
This Office action is in response to the application filed on September 19, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were filed on September 19, 2019.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LU et al. (U.S. Pub. No. 2019/0019610 A1, hereinafter “LU”).

In re claim 1, LU discloses an adjustable leakage inductance transformer (Figs. 3-4), comprising: 
a magnetic core (1), including: 
an upper cover (12); 
a lower cover (11) disposed opposite to the upper cover; and 
a magnetic core column structure (comprising 13, 14, 16) disposed between the upper cover (12) and the lower cover (11) and having a central column (16), and a first outer column (13) and a second outer column (14) disposed on two sides of the central column, wherein the central column has a first concave surface facing the first outer column and a second concave surface facing the second outer column, and the first outer column and the second outer column have cylindrical structures (columns 13 and 14 are cylindrical); 
a primary side coil wound (21) on the first outer column and the second outer column by a first primary side coil loop number and a second primary side coil loop number, respectively (Para. 0024-0036); and 
a secondary side coil wound (22) on the first outer column and the second outer column by a first secondary side coil loop number and a second secondary side coil loop number, respectively (Para. 0024-0036); 
wherein the first primary side coil loop number is not equal to the first secondary side coil loop number, and the second primary side coil loop number is not equal to the second secondary side coil loop number (Para. 0024-0036), 
wherein when a primary side cross voltage is applied to the primary side coil or a secondary side cross voltage is applied to the secondary side coil, the primary side coil has a primary side leakage inductance, the secondary side coil has a secondary side leakage inductance, and the primary side leakage inductance and the secondary side leakage inductance are positively correlated with a cross-sectional area of the central column (Para. 0024-0036).

In re claim 2, LU discloses wherein the primary side coil (21) and the secondary side coil (22) are alternately wound around the first outer column (13) and the second outer column (14) in a partially interleaved manner (Para. 0024-0036).

In re claim 3, LU discloses wherein a first part of the primary side coil (21), a first part of the secondary side coil (22), and a second part of the primary side coil (21) are sequentially wound on the first outer column (13), and a second part of the secondary side coil (22), a third part of the primary side coil (21), and a third part of the secondary side coil (22) are sequentially wound on the second outer column (14), (Para. 0024-0036).

In re claim 4, LU discloses wherein a number of loops of the first part of the primary side coil and the second part of the primary side coil is the first primary side coil loop number, and a number of loops of the second part of the secondary side coil and the third part of the secondary side coil is the second secondary side coil loop number (Para. 0024-0036).

In re claim 5, LU discloses wherein a magnetic resistance of the first outer column is equal to a magnetic resistance of the second outer column (Para. 0024-0036).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 6, the prior art of record fails to disclose or suggest “wherein the magnetic resistance of the first outer column and the magnetic resistance of the second outer column are represented by Ro, and a magnetic resistance of the central column is represented by Rc, the first primary side coil loop number is represented by w loops, the second primary side coil loop number is represented by x loops, the first secondary side coil loop number is represented by y loops, and the second secondary side coil loop number is represented by z loops, and an excitation inductance of the adjustable leakage inductance transformer is represented by Lm, relationships of which are represented by the following equation:                         
                            
                                
                                    L
                                
                                
                                    m
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                            +
                                            w
                                        
                                        
                                            y
                                            +
                                            z
                                        
                                    
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            w
                                            y
                                            +
                                            x
                                            z
                                        
                                    
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            w
                                            +
                                            x
                                        
                                    
                                    
                                        
                                            y
                                            +
                                            z
                                        
                                    
                                    
                                        
                                            R
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            2
                                            
                                                
                                                    R
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in combination with other limitations of the claim. Claim 9 depends directly from claim 6 and is, therefore, also objected for the reasons set above.

Regarding to claim 7, the prior art of record fails to disclose or suggest “wherein the primary side leakage inductance is Llkp, which is represented by the following equation:                         
                            
                                
                                    L
                                
                                
                                    l
                                    k
                                    p
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            x
                                            y
                                            -
                                            w
                                            z
                                            )
                                            (
                                            x
                                            -
                                            w
                                            )
                                        
                                        
                                            y
                                            +
                                            z
                                        
                                    
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            2
                                            
                                                
                                                    R
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in combination with other limitations of the claim.

Regarding to claim 8, the prior art of record fails to disclose or suggest “wherein the secondary side leakage inductance is Liks, which is represented by the following equation:                         
                            
                                
                                    L
                                
                                
                                    l
                                    k
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            x
                                            y
                                            -
                                            w
                                            z
                                            )
                                            (
                                            y
                                            -
                                            z
                                            )
                                        
                                        
                                            w
                                            +
                                            x
                                        
                                    
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            2
                                            
                                                
                                                    R
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in combination with other limitations of the claim.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein an effective sectional area radius of the first outer column and the second outer column is r, an effective sectional area of the central column has a length c, a distance from a center point of the first outer column to the first concave surface and a distance from a center point of the second outer column to the second concave surface are R, and an angle between a center connection line from a center point of the first outer column to a center point of the central column and a line from a center point of the first outer column to a highest point of an effective sectional area of the central column is                         
                            θ
                        
                    , which is represented by the following equation:                         
                            θ
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                    R
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                    r
                                                
                                            
                                        
                                    
                                
                            
                        
                    , and                         
                            θ
                        
                     is in a range of 30 degrees to 60 degrees.” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838